Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This communication is in response to the Amendment and Request for Reconsideration filed 26 April 2022.  Claims 1-9, 11-14 and 17-20 are pending in the application.  Claims 1, 7, 9, 13, 14 and 18 have been amended.  Claims 10, 15 and 16 have been cancelled.  
Claims 11, 12 and 17 remain withdrawn from consideration as drawn to non-elected species.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wall, II (U. S. Patent Application Publication No. 2017/0097013).
Regarding claim 1, Wall discloses an air source system 600 (FIG. 2 & 3, Abstract, para. 0013, blower) of an agricultural system (para. 0003, blower used in fairing system of a tractor trailer, broadly may be considered to be an agricultural system, this is a preamble limitation given lesser weight inasmuch as Wall is considered to be capable of the recited use1), comprising: 
an enclosure 660, 614 (para. 0019, “fan box 660”; para. 0014, “impeller housing 614”) comprising an inlet opening 618 (para. 0014, “inlet collar”);
a fan 610 (para. 0013) disposed within the enclosure 660, 614 and configured to establish an airflow along an airflow path (FIG. 3, as shown, note flow arrows) of the air source system (FIG. 1, para. 0012, discussing air flow and hose connections for the blower) via rotation of the fan 610, wherein the fan 610 comprises blades positioned radially outward from and circumferentially around the inlet opening 618 of the enclosure 660, 614 to direct the airflow into the inlet opening 618 along a linear direction during the rotation of the fan (refer to an Annotated copy of Wall FIG. 3 attached below, as shown and indicated under broadest reasonable interpretation of the terms); 
and a motor assembly 620, Id, configured to drive the fan 610 to rotate, wherein the motor assembly 620 is positioned within the airflow path of the air source system 600  and overlaps the inlet opening 618 of the enclosure 660, 614 such that the airflow directed into the inlet opening 618 along the linear direction passes over the motor assembly during the rotation of the fan (Annotated Wall FIG. 3, as shown).

    PNG
    media_image1.png
    700
    624
    media_image1.png
    Greyscale

Annotated Wall FIG. 3 

As to claim 2, Wall, II discloses the motor assembly 620 comprises a housing 622 configured to enclose an electrical component 634, 630 (para. 0016, wiring and electrical components, circuit boards etc.).
As to claim 3, Wall, II discloses the motor assembly 620 comprises a heat sink 624 (para. 0015), “radially extending external ribs 24 (sic) as heat sink” – referred to as element 24 but shown as element 624 in the drawings) coupled to the housing 622 (para. 0016), and the motor assembly 620 is positioned such that the heat sink 624 is within the airflow path (as clearly shown).
As to claim 4, Wall, II discloses  the electrical component 634, 630 comprises a direct current (DC)-to-DC converter, alternating current (AC)-to- DC rectifier, DC-to-AC inverter, wiring (para. 0016, wire leads, circuit board, CPU, GPS), or any combination thereof.
As to claim 5, Wall, II discloses the motor assembly 620 comprises a shaft 626 (para. 0015, motor has a drive shaft) coupled to the fan 610, and rotation of the shaft drives the fan 610 to rotate.
As to claim 6, Wall, II discloses the fan 620 is a centrifugal fan (para. 0014, “centrifugal (blower) fan”).
As to claim 7, Wall, II discloses the motor assembly 620 is positioned such that the airflow passes over the motor assembly in the linear direction of flow into the inlet opening (FIG. 3, as shown, note flow arrows).
As to claim 8, Wall, II discloses the 610 fan is a part of a blower or a vacuum source of the agricultural system (para. 0012, blower for fairing assembly of tractor trailer).

Claims 9, 14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lebecq et al. (U. S. Patent Application Publication No. 2005/0053495).
Regarding claim 9, Lebecq discloses an agricultural system (FIGs. 1-3, Abstract, preamble limitation given lesser weight inasmuch as Lebecq is capable of use in different applications, such as an automotive/agricultural system), comprising: 
an air source 10 (FIG. 1, para. 0031) comprising an enclosure 36 (para. 0034, “volute 36” forms recited enclosure) and a fan 32 (para. 0033, “turbine 32 of centrifugal type” interpreted as recited fan) disposed within the enclosure 36, wherein the enclosure 36 comprises an inlet (formed by peripheral wall 14 junction with volute 36) having an area (inherently), and the fan 32 comprises blades 35 (para. 0033) positioned radially outward from the inlet (as shown) to direct airflow into the inlet in a linear direction along an airflow path during rotation of the fan 32 (as shown, note flow arrows F, air flow is linear at specific areas, at least in part, under broadest reasonable interpretation of the term); and 
a motor assembly 24 (para. 0032) configured to drive the fan 32 in rotation to direct the airflow in the linear direction along the airflow path (airflow path interpreted as linear at least in part, note flow arrows F), wherein the motor assembly 24 is positioned within the airflow path and comprises a cross-sectional area that is smaller (motor has smaller cross-sectional areas because motor enclosure 22 is located inside of peripheral wall(s) 14 that form the opening, so that it has smaller area) than and overlaps the area of the inlet 14 (as shown) to enable the airflow directed in the linear direction to pass over the motor assembly 24 (para. 0037, note flow arrows F, as described).
Regarding claim 14, Lebecq discloses an air source system of an agricultural system (FIGs. 1-3, Abstract, preamble limitation given lesser weight) , comprising: 
a housing 36 comprising an opening (formed by peripheral wall 14 at junction with housing 36); 
a fan 32 disposed within the housing, wherein the fan 32 comprises blades 35 (para. 0033) positioned radially outward from the opening of the housing 36, and the fan 32 is configured to rotate relative to the housing 36 to cause the blades to draw air into the opening of the housing 36  in a linear direction and to direct the air out of the housing via an outlet passage (para. 0037, out of the volute 36, see also FIG. 4 flow arrow B) housing; and 
a motor assembly 24 coupled to the fan 32, wherein the motor assembly 24 is configured to drive the fan 32 to rotate, and the motor assembly 24 is positioned radially inward from a periphery of the opening 14 of the housing 36 (refer to Annotated copy of Lebecq FIG. 1 attached below, as shown and indicated) such that the air flows across the motor assembly 24 (para. 0037, note flow arrows F) in the linear direction (airflow interpreted to flow in linear direction, at least in part in areas, Annotated Lebecq FIG. 1) during operation of the air source system.  

    PNG
    media_image2.png
    601
    603
    media_image2.png
    Greyscale

Annotated Lebecq FIG. 1 

Re. claim 20, Lebecq discloses the motor assembly 24 comprises a shaft 26 (para. 0033) directly coupled to the fan 32.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lebecq et al. (U. S. Patent Application Publication No. 2005/0053495) in view of Nagayama  (U. S. Patent Application Publication No.  2004/0150270).
As to claim 13, Lebecq is discussed above but is silent as to a filter positioned upstream of the motor assembly relative to a flow direction of the airflow along the airflow path.   It is well known to filter incoming cooling air provided to a motor to prevent dirt and debris from damaging sensitive electrical components of the motor.  In this regard, Nagayama teaches an air cooled motor arrangement with a filter 12 provided at the inlet 1b (FIG. 1, para. 0014) of the motor casing.  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to provide a filter positioned upstream of the motor in Lebecq to filter the incoming cooling air provided to the motor.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lebecq et al. (U. S. Patent Application Publication No. 2005/0053495) in view of  Di Filippis (U. S. Patent Application Publication No. 2014/0219835).
As to claim 18, Lebecq is discussed above but is silent as to a conduit fluidly coupled to the outlet passage of the housing, wherein the conduit is configured to direct a portion of the air from the outlet passage toward the motor assembly such that the air flows across the motor assembly during operation of the air source system.  In this regard, Di Filippis teaches a centrifugal fan having a motor cooling system with a duct, i. e., a conduit, connected at the outlet directing a portion of the air therefrom to the inlet of the motor 3 (FIG. 2, para. 0048).   With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to modify Lebecq with a conduit configured to direct cooling air from an outlet passage of the housing to the motor assembly in order to promote efficient cooling of the motor in situations where the motor may not be exposed to direct cooling air flow as taught by Di Filippis (para.’s 0015 & 0016, inter alia).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lebecq et al. (U. S. Patent Application Publication No. 2005/0053495) in view of Di Filippis (U. S. Patent Application Publication No. 2014/0219835) as applied to claim 18, further in view of Nagayama  (U. S. Patent Application Publication No.  2004/0150270). 
As to claim 19, the applied art is discussed above but is silent as to a filter positioned between the outlet passage and the motor assembly.  It is well known to filter cooling air provided to a motor to prevent dirt and debris from damaging sensitive electrical components of the motor.  In this regard, Nagayama teaches a well-known air cooled motor arrangement with a filter 12 provided at the inlet 1b (FIG. 1, para. 0014) of the motor casing.  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to provide a filter in Wall, II to filter the incoming cooling air provided to the motor.  Once modified, it follows that the filter would be located in the inlet to the motor assembly and thus, positioned between the outlet passage and the motor assembly, as claimed.
 
Response to Arguments
Applicant's remarks regarding the 35 U.S.C. 102 rejection of claim 1 over Wall, II have been fully considered but they are not persuasive. 
Applicant argues, on pages 7 and 8 of the response, that ““Wall fails to disclose a fan that includes blades positioned radially outward from and circumferentially around an inlet opening of an enclosure to direct an airflow into the inlet opening along a linear direction, as generally recited in amended independent claim 1.”  The Examiner respectfully disagrees. Wall clearly shows its fan having blades arranged in the manner claimed as its blades extend radially outward from the inlet as indicated on the annotated copy of Wall FIG. 3 above.  Applicant appears to be giving undue weight to the term “linear direction” when this term can be applied at various points and locations corresponding with the airflow paths disclosed by Wall as indicated by the flow arrows.  In this regard, Wall discloses areas where the air flow is shown to be straight or linear within the broadest reasonable interpretation of the term, thereby meeting the claimed limitations.   This argument must fail.
Applicant’s arguments regarding the 35 U. S. C. 102 rejections of claims 9 and 14 over Wall, II and Nagayama are moot in light of the new grounds of rejection over Lebecq set forth above.
Applicant has not presented any substantive arguments with regard to the rejections of the dependent claims over the art of record including the combinations of proposed modification, rationale, or motivations to make those combinations.  Applicant simply asserts that they are allowable for the same reasons made for the independent claims.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J HANSEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Furthermore, it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex part Masham, 2 USPQ2d 1647 (1987).